      Case: 3:19-cv-00763-wmc Document #: 45 Filed: 12/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

NICHOLAS L. REICH d/b/a
REICH’S ROADHOUSE LLC,

                            Plaintiff,                        OPINION AND ORDER
      v.
                                                                   19-cv-763-wmc
AUTO-OWNERS INSURANCE
COMPANY,

                            Defendant.


      As discussed at oral argument earlier today, the court orders the parties to

accomplish the following:

   1. Plaintiff is to provide a short statement identifying a basis for coverage under the

      policy for losses of money and security other than the separate endorsement by

      tomorrow, December 11, 2020, and defendant may have until December 15, 2020,

      to respond;

   2. On or before December 24, 2020, plaintiff is to provide an affidavit from Nicholas

      Reich regarding what documents he has produced to Owners, and affirming that he

      has produced all the relevant documents in his possession and control, including

      those requested documents to which he is entitled from third-party vendors, credit

      card companies and agents (real estate or otherwise);

   3. Within that same timeframe, plaintiff shall formally supplement his written

      responses to any previous document requests by defendant as may be necessary and

      arrange prompt production of any additional documents; and
       Case: 3:19-cv-00763-wmc Document #: 45 Filed: 12/10/20 Page 2 of 2




   4. Before December 17, 2020, defendant is to issue subpoenas to parties likely to be

       in possession of documents related to past real estate appraisals and listings for

       Building #1 at issue. Within seven days of plaintiff’s supplemental production,

       defendant shall also follow-up with subpoenas on third-parties who may still be in

       possession of relevant information.

       Any discovery disputes that arise are to be brought promptly to this court's

attention. Finally, the parties or party-representative and their counsel are to appear at a

videoconference status hearing before this court on January 14, 2020, at 3:00 p.m.

       Entered this 10th day of December, 2020.

                                          BY THE COURT:

                                          /s/
                                          __________________________________
                                          WILLIAM M. CONLEY
                                          District Judge




                                             2
